Title: To Alexander Hamilton from Richard Harison, 9 November 1791
From: Harison, Richard
To: Hamilton, Alexander



New York 9th: Novr. 1791
Sir,

In Consequence of your Directions to the Collector of this Place a Suit was commenced against Anthony Libbey upon the registring Act, for not bringing a duplicate Manifest of his Cargo from the Port he belonged to in the District of Maine. His Cargo had been previously landed and disposed of by Permission from the proper Officers who did not suspect any Misconduct. Upon an Examination into the Circumstances of his Case at Judge Duane’s Chambers in the Presence of the Collector it appeared that the whole Value of the Cargo was not equal to two hundred Dollars, and at the Place of Purchase did not amount to much more than half of that Sum. It appeared also from the Testimony of the Mate that the Error of the Captain (if any) had proceeded from Accident, and the Collector declared that he had long known and always found him a most punctual and honest Man. In this Situation of Things I did not suppose it prudent to proceed any farther against the Captain without your Directions, especially as the 29th. Section of the registring Act confines the Penalty to Cases where the Value of the Cargo is equal to two hundred Dollars.
I beg Leave also to remind you of the Account which I exhibited some Time ago against the United States. You must recollect Sir that we have no Table of Fees for criminal Cases, the State Government allowing an Annual Salary to it’s Attorney Genl. The National Govt. has not indulged the District Attornies in that Way. Therefore it was thought most proper to adopt similar Allowances to those given in the State Supreme Court for equal Services in civil Causes, tho’ these Allowances in many Instances have been supposed inadequate, and it is usual to recieve additional Compensation from the Clients whose Business we transact. It would be very agreable to know what Government will determine with Respect to their Officers, whose Time and Attention must frequently be employed for the public Service in Cases for which at present there is no Provision.
I have now completed the Business entrusted to me with Respect to West Point. A Fine with Proclamations has been duly levied, and the Deeds to lead the Uses are with the Secretary of the State to be recorded in his Office. This Precaution I thought proper, tho’ I had no particular Orders for that Purpose. As you have been consulted at different Periods with Regard to this Business I beg to know (if you do not consider it as improper to interfere) what Disposition I am to make of the Title Deeds for this Property. It has been my own Idea that they should be lodged in the Secretary of State’s Office, but as I recollect that Genl. Knox appeared to entertain a different Opinion, I wish to recieve explicit Directions upon the Subject. You can inform me whether it will be necessary to apply to the President, or to whom I should address myself.
With the highest Respect &ca.   I remain   Sir,   Your most obedt Servt.
Hon. Alexr. Hamilton Esqr.Secry Treasury. U.S.
